Case 2:18-cv-01069-AB-JC Document 91-1 Filed 04/12/19 Page 1 of 4 Page ID #:1297



   1   Lisa Holder, State Bar No. 212628
       lisaholder@yahoo.com
   2
       THE LAW OFFICES OF LISA HOLDER
   3   P.O. Box 65694
       Los Angeles, California 90065
   4
       Telephone: (323) 683-6610
   5

   6
       Attorney for Plaintiffs
       KATHLEEN WILLIAMS and MICHAEL HILL
   7

   8

   9

  10

  11                      UNITED STATES DISTRICT COURT
  12                    CENTRAL DISTRICT OF CALIFORNIA
  13
        KATHLEEN WILLIAMS, an
  14    individual; and MICHAEL HILL, an      Case Number: 2:18-cv-01069
        individual
  15                                          HON. ANDRE BIROTTE, JR.
  16                   Plaintiffs,
              vs.                             DECLARATION OF LISA HOLDER
  17                                          FILED CONCURRENTLY WITH
  18    CITY OF LONG BEACH, a                 OPPOSITION TO DEFENDANT
        municipal entity; Officer ROBERT J.   MTA’S MOTION TO DISMISS THE
  19                                          THIRD AMENDED COMPLAINT
        CRUZ; Officer NORMAN A.
  20    DUMAPLIN; Sergeant JONATHAN           AND REQUEST FOR SANCTIONS
        STEINHAUSER; LOS ANGELES              WITH SUPPORTING EXHIBITS
  21
        COUNTY METROPOLITAN
  22    TRANSIT AUTHORITY, a                  Date: May 3, 2019
        municipal entity; and DOES 1-10,      Time: 10:00 a.m.
  23                                          Ctrm: 7B
  24                   Defendants.            Complaint: February 7, 2018
                                              Trial Date: TBD
  25

  26

  27

  28
Case 2:18-cv-01069-AB-JC Document 91-1 Filed 04/12/19 Page 2 of 4 Page ID #:1298



   1
                             DECLARATION OF LISA HOLDER
   2

   3   I, Lisa Holder, declare as follows:

   4      1. I am an attorney duly licensed to practice law in California and the Central

   5   District of California. I am principal attorney in the Law Office of Lisa Holder,

   6   attorneys of record for Plaintiffs Kathleen Williams and Michael Hill. I have

   7   personal knowledge of the matters stated herein and, if called upon to testify, I

   8   could and would testify competently thereto. I am submitting this declaration in

   9   support of the Plaintiffs’ OPPOSITION TO DEFENDANT MTA’S MOTION TO

  10   DISMISS THE THIRD AMENDED COMPLAINT AND PLAINTIFFS’ REQUEST

  11   FOR RULE 11 SANCTIONS

  12       2. Prior to filing the Third Amended Complaint, which is the subject of this

  13   motion, Plaintiff sent a proposed TAC to MTA (identical to the filed TAC Dkt#83)

  14   and repeatedly attempted to meet and confer in good faith with MTA regarding the

  15   proposed TAC in order to determine whether MTA was amenable to the changes in

  16   the TAC or whether MTA had a legal basis for objecting to perceived defects in the

  17   amendments, with the purpose of obviating the need for a Motion to Dismiss and

  18   adhering to the admonition in item 7 or this Court’s Standing Order.

  19       3. MTA was virtually nonresponsive to Plaintiffs meet and confer attempts for

  20   over a month and indolently failed to provide plaintiffs with insight as to whether

  21   they perceived any defects in the proposed complaint or would oppose plaintiffs

  22   request for leave to amend the SAC.

  23       4. In February 2019 after waiting for over a month for MTA to respond to meet

  24   and confer attempts, Plaintiff sought leave of this Court to file the proposed TAC.

  25   Leave to file the TAC was granted on March 8, 2019 and on March 10, 2019

  26   Plaintiffs filed the Third Amended Complaint, the current, operative complaint.

  27   (Dkt# 83)

  28                                              1
       DECLARATION OF LISA HOLDER FILED CONCURRENTLY WITH OPPOSITION TO DEFENDANT MTA’S MOTION
       TO DISMISS THE THIRD AMENDED COMPLAINT AND REQUEST FOR SANCTIONS WITH SUPPORTING EXHIBITS
Case 2:18-cv-01069-AB-JC Document 91-1 Filed 04/12/19 Page 3 of 4 Page ID #:1299



   1         5. On March 25, 2019, prior to filing the MTD, Defendant MTA sent Plaintiffs a

   2   meet and confer letter outlining Defendant’s objection to the TAC and the basis for

   3   the intended MTD. Plaintiffs’ promptly responded to the letter, asserting that

   4   defendant had not outlined any new grounds for moving to dismiss, denouncing

   5   MTA’s recycled arguments as a violation of the law of the case doctrine, and

   6   notifying MTA that the intended motion was frivolous in violation of Rule 11 and

   7   that plaintiff would seek sanctions if Defendants proceeded with the filing.

   8   (Exhibits).

   9         6. Attached hereto as Exhibit A is a true and correct copy of the January 7, 2018

  10   and January 14, 2019 meet and confer correspondence emails Plaintiff sent to MTA

  11   requesting their review of the proposed TAC.

  12         7. Attached hereto as Exhibit B is a true and correct copy of MTA’s dilatory

  13   response to Plaintiffs meet and confer request regarding the proposed TAC.

  14         8. Attached hereto as Exhibit C is a true and correct copy of MTA’s dilatory

  15   response to Plaintiffs meet and confer request regarding the proposed TAC.

  16         9. Attached hereto as Exhibit D is a true and correct copy of Defendant MTA’s

  17   March 25, 2019 letter and email requesting a meet and confer on the Motion to

  18   Dismiss the TAC.

  19         10. Attached hereto as Exhibit E is a true and correct copy of Plaintiff’s March

  20   29, 2019 response to Defendant’s March 25, 2019 meet and confer request.

  21         11. Attached hereto as Exhibit F is a true and correct copy of Plaintiff’s April 1,

  22   2019 follow-up response to Defendant’s March 25, 2019 meet and confer request.

  23

  24            I declare under penalty of perjury under the laws of the State of California

  25   and of the United States of America that the foregoing is true and correct.

  26   ///

  27   ///

  28                                                2
       DECLARATION OF LISA HOLDER FILED CONCURRENTLY WITH OPPOSITION TO DEFENDANT MTA’S MOTION
       TO DISMISS THE THIRD AMENDED COMPLAINT AND REQUEST FOR SANCTIONS WITH SUPPORTING EXHIBITS
Case 2:18-cv-01069-AB-JC Document 91-1 Filed 04/12/19 Page 4 of 4 Page ID #:1300



   1         Executed on April 12, 2019 at Los Angeles, California.

   2
                                                                    /s/ Lisa Holder
   3                                                                   Lisa Holder
   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                              3
       DECLARATION OF LISA HOLDER FILED CONCURRENTLY WITH OPPOSITION TO DEFENDANT MTA’S MOTION
       TO DISMISS THE THIRD AMENDED COMPLAINT AND REQUEST FOR SANCTIONS WITH SUPPORTING EXHIBITS
